Title: From George Washington to Francis Van Dyke, 10 July 1780
From: Washington, George
To: Van Dyke, Francis


					
						Sir
						Head Quarters [Preakness, N.J.] 10th July 1780
					
					I have recd yours of the 22d 28th and 29th [of] last month—the intelligence contained in the two latter is very vague and uncertain, and so far as respects the Enemys ships of War at New York, exceedingly incorrect—If you cannot open a correspondence with the person in New York, it will not answer my purpose—for I can every day hear the Stories of ignorant people who come out and only bring such information as the enemy propagate with intent to decieve us—I have sent you three Guineas by the Bearer—& beg you will exert yourself in endeavouring to obtain intelligence from M. I am &ca.
				